
	

113 S389 IS: Freedom Fuels Act of 2013
U.S. Senate
2013-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 389
		IN THE SENATE OF THE UNITED STATES
		
			February 26, 2013
			Mr. Baucus (for himself
			 and Mr. Tester) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to authorize
		  long-term contracts for the procurement of certain liquid transportation fuels
		  for the Department of Defense.
	
	
		1.Short titleThis Act may be cited as the
			 Freedom Fuels Act of
			 2013.
		2.Authority for
			 long-term contracts for procurement of certain liquid transportation fuels for
			 the Department of Defense
			(a)AuthoritySubchapter
			 II of chapter 173 of title 10, United States Code, is amended by adding at the
			 end the following new section:
				
					2922h.Liquid
				fuels: contracts for procurement of certain transportation fuels
						(a)Authority To
				contractThe Secretary of Defense may enter into one or more
				contracts for the procurement of fuels described in subsection (b) for the
				Department of Defense.
						(b)Covered
				fuelsA fuel described in this subsection is a liquid
				transportation fuel, including jet fuel, that—
							(1)meets the
				requirements of section 526 of the Energy Independence and Security Act of 2007
				(42 U.S.C. 17142);
							(2)uses a feedstock
				that is produced within a State; and
							(3)is refined,
				manufactured, or produced in a State.
							(c)Period of
				contractThe period of a contract entered into under subsection
				(a) may not exceed 10 years.
						(d)Prohibition on
				optionsA contract under subsection (a) may not include any
				options that would extend the overall period of the contract beyond 10
				years.
						(e)Reports on
				contractsNot later than three years after entering into a
				contract under subsection (a), the Secretary of Defense shall submit to
				Congress a report on the contract. The report shall include the
				following:
							(1)A description of
				the performance of the contract, including an assessment whether the contract
				is yielding savings to the Department when compared with the procurement of
				fuels that meet the requirements referred to in subsection (b) but are not
				procured under the authority in subsection (a).
							(2)In consultation
				with the Secretary of Energy, an assessment whether the contract has stimulated
				the development of domestic energy infrastructure, and an assessment whether
				lengthening the maximum authorized period of contract in subsection (c) would
				further stimulate the development of domestic energy infrastructure.
							(3)An assessment
				whether the expanded use of contracts as authorized by subsection (a) have
				reduced, or can reduce, the vulnerability of the Department to disruptions in
				the global oil supply, and an assessment whether lengthening the maximum
				authorized period of contract in subsection (c), could further reduce the
				vulnerability of the Department to such disruptions.
							(f)State
				definedIn this section, the term State—
							(1)means each of the
				several States; and
							(2)includes any land
				under the jurisdiction of an Indian tribe located in any of the several
				States.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of subchapter II
			 of chapter 173 of such title is amended by adding at the end the following new
			 item:
				
					
						2922h. Liquid fuels: contracts for procurement of certain
				transportation
				fuels.
					
					.
			
